Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/30/2021 has been entered. Claims 4 and 16 remain pending in this application. Applicants amendments have overcome each and every objection and rejection set forth in the final office action mailed 8/3/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Haas on 10/5/2021.
The application has been amended as follows: 
In claim 1, before “tubing assembly comprising”: “the” has been deleted and ---a--- has been added.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 7, 15, 16 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 4 and 16, Rinaldi, the closes prior art of record, discloses a tubing assembly for use with a patient interface comprising a manifold portion disposed at the top of the user’s head, a number of tubular portions extending from the manifold to the patient interface, and wherein each tubular portion comprises an adjustment element to change the length of the tubular portions.  Rinaldi does not disclose “wherein the adjustment element comprises a number of tubular adjustment members” comprising “a protruding portion extending from a first end of the body” “a receptacle portion extending from an opposite second end of the body” and “wherein the body is a unitary member and the protruding portion and the receptacle portion are portions of the unitary member”, and it would not be obvious to modify Rinaldi with such a feature. Rinaldi teaches adjustment members with protruding and receptacle portions that are part of separate elements and it would not be obvious to change the elements to be a unitary member as they would not fit within the tubing system in the same way, and the entire tubing assembly would need to be reconfigured.
Accordingly, claims 4 and 16 patentably define over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799